ABRUZZO, District Judge.
The P. Dougherty Co., as owner of the barges “Frederick” and “Harford”, libelled the steamship “Tassia” to recover damages incurred by the barges as the result of a collision with the vessel “Tassia”.
This motion has been brought for an order granting His Excellency, C., Diamantopoulos, Greek Minister to the United States, appearing specially on behalf of the Kingdom of Greece, dismissal of the suit of the above mentioned libellant against the steamship “Tassia” on the ground that the suit is brought against the property of a friendly foreign sovereign nation.
In a previous libel against the steamship “Tassia”, it was held that she has been properly requisitioned by the Royal Greek Government for public use and that it is immune from attachment and should be released without prejudice to the libellant’s rights when and if the Royal Greek Government withdraws the order requisitioning the “Tassia” and it ceases to be in the possession and under the control of that nation. See Irving Trust Co. v. The Maliakos, D. C., 41 F.Supp. 697.
This decision is eminently and basically sound.
In a letter addressed to the Court, the libellant asserts that it has information that the “Tassia” was hired to others, indicating that the vessel was not being operated by and in the service and interest of the whole Greek nation.
This is a mere statement and no proof has been submitted to substantiate this contention. Proof to the contrary of this statement is specifically set out in the sworn affidavit of the Greek Minister, which states: “The Steamer “Tassia” still is and at the date of the filing of the libel in the above entitled action and her arrest by the United States Marshal for the Eastern District of New York on the 9th day of February, 1942, was in the possession and control of the Royal Greek Government, in accordance with its order of requisition, which has not been withdrawn.” (Diamantopoulos’ affidavit, p. 5)
This motion for an order granting His Excellency, C. Diamantopoulos, Greek Minister to the United States, appearing specially on behalf of the Kingdom of Greece, *1016dismissal of the suit of the libellant against the steamship “Tassia” is granted in accordance with this opinion.
Settle order on two (2) days’ notice.